Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 1 of 10 PageID #: 297




                      Exhibit 13
                                                                                                               Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 2 of 10 PageID #: 298


                                                                                                                                                                                                                                                          Article

                                                                                                                                                                   Cite This: ACS Appl. Nano Mater. 2019, 2, 1496−1504                         www.acsanm.org




                                                                                                          Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum
                                                                                                          Dots for Wide Color Gamut Displays
                                                                                                          Yongwook Kim,† Sujin Ham,‡ Hyosook Jang,† Ji Hyun Min,† Heejae Chung,† Junho Lee,†
                                                                                                          Dongho Kim,*,‡ and Eunjoo Jang*,†
                                                                                                          †
                                                                                                           Inorganic Material Lab, Samsung Advanced Institute of Technology, Samsung Electronics, 130 Samsung-ro, Yeongtong-gu,
                                                                                                           Suwon-si, Gyeonggi-do 16678, Republic of Korea
                                                                                                          ‡
                                                                                                           Department of Chemistry, Yonsei University, 50 Yonsei-ro, Seodaemun-gu, Seoul 03722, Republic of Korea
                                                                                                              *
                                                                                                              S Supporting Information
See https://pubs.acs.org/sharingguidelines for options on how to legitimately share published articles.




                                                                                                              ABSTRACT: There is an urgent demand to improve the
         Downloaded via REPRINTS DESK INC on November 8, 2019 at 15:21:59 (UTC).




                                                                                                              eﬃciency and the color purity of the environment-friendly
                                                                                                              quantum dots (QDs), which can be used in wide color gamut
                                                                                                              (WCG) displays. In this study, we optimized the reaction
                                                                                                              conditions for the InP core synthesis and the ZnSe/ZnS
                                                                                                              multishell growth on the core. As a result, remarkable
                                                                                                              improvements were achieved in the photoluminescence
                                                                                                              quantum yield (PL QY, 95%) and the full width at half-
                                                                                                              maximum (fwhm, 36 nm), with perfectly matched wavelength
                                                                                                              (528 nm) for the green color in WCG displays. Injection of the
                                                                                                              phosphorus precursor at a mild temperature during the InP core synthesis reduced the size distribution of the core to 12%, and
                                                                                                              the shell growth performed at a high temperature signiﬁcantly enhanced the crystallinity of the thick passivating layer. We also
                                                                                                              investigated the photophysical properties, particularly the energy trap distributions and trap state emissions of the InP-based
                                                                                                              QDs with diﬀerent shell structures. The time-resolved and temperature-dependent PL spectra clearly indicated that the well-
                                                                                                              passivated InP/ZnSe/ZnS QDs showed nearly trap-free emissions over a wide temperature range (77−297 K). Also, the on-
                                                                                                              and oﬀ-time probability on single QD blinking and Auger ionization eﬃciencies also showed that these QDs were hardly
                                                                                                              aﬀected by the surface traps.
                                                                                                              KEYWORDS: quantum dots, indium phosphide, multishell, photoluminescence, trapping rate, blinking suppression,
                                                                                                              Auger ionization eﬃciency


                                                                                                          ■    INTRODUCTION
                                                                                                          Environmentally friendly InP-based QDs have risen in
                                                                                                                                                                                           By use of the magic-sized cluster (MSC, λabs = 386 nm) as a
                                                                                                                                                                                           starting material, the size distribution was considerably
                                                                                                          popularity as an alternative to Cd-based materials in wide                       reduced to 15% when the core size was >3 nm.12 Shell
                                                                                                          color gamut (WCG) display applications.1−4 Because the                           passivation with wide-band-gap materials is also critical to
                                                                                                          exemption from EU’s Restriction of Hazardous Substances                          increase PL QY. Houbold et al. synthesized InP/ZnS core/
                                                                                                          (RoHS) will expire in 2019,5 it is crucial to develop high-                      shell QDs that showed a 23% PL QY with thin ZnS (0.5 nm)
                                                                                                          quality InP-based QDs for commercial applications. However,                      shell.13 Li and co-workers reported a heating process in one
                                                                                                          several disadvantages of InP have been also reported. Because                    pot for both core and shell growth, which produced core/shell
                                                                                                          of the large Bohr radius (10.6 nm) and small band gap (1.27                      QDs with 50−70% of PL QY.14 In their report, the PL QY of
                                                                                                          eV) of InP compared with CdSe, the energy band gap of InP-                       the core/shell structured QDs decreased as the ZnS shell
                                                                                                          based QDs changes more signiﬁcantly according to their                           thickness increased beyond 1 nm because the ZnS shell had a
                                                                                                          size,4,6 so that their emission spectra are broader than those                   large lattice mismatch (7.7%) against the InP core. To alleviate
                                                                                                          from CdSe QDs with a similar size distribution. Numerous                         this mismatch, interlayers with an intermediate lattice constant
                                                                                                          studies have been performed to improve the PL QY as well as                      have been adopted. Kim and co-workers introduced the GaP
                                                                                                          the color purity of the InP QDs. The addition of Zn                              interlayer by cation exchange of In with Ga, and the resulting
                                                                                                          carboxylates during7 or after8 the core growth showed a                          InP/GaP/ZnS QDs showed 85% of PL QY.15 Lim et al.
                                                                                                          signiﬁcant eﬀect on the size distribution, the wavelength                        prepared a gradient alloy ZnSeS shell of 1.9 nm thickness,
                                                                                                          tunability, and the PL QY by surface passivation9 or forming                     which resulted in the InP/ZnSeS QDs with 50% of PL QY.16
                                                                                                          an InZnP alloy. To control the growth kinetics, less reactive P
                                                                                                          precursors,10 such as tris(dimethylamino)phosphine, tris-                        Received: December 31, 2018
                                                                                                          (triphenylsilyl)phosphine, or their mixture,11 have been                         Accepted: February 6, 2019
                                                                                                          employed, but the size distribution was not yet satisfactory.                    Published: February 6, 2019

                                                                                                                                        © 2019 American Chemical Society            1496                                                 DOI: 10.1021/acsanm.8b02063
                                                                                                                                                                                                                             ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 3 of 10 PageID #: 299

ACS Applied Nano Materials                                                                                                               Article

Despite these eﬀorts, however, the full width at half-maximum             without Zn(OA)2 can create InP MSCs at only 110 °C with
(fwhm) of the InP-based QDs remain in the range 40−60 nm.                 the absorption peak at 386 nm.12 Therefore, it was inferred
Recently, Ramasamy et al. reported a notable improvement of               that the In−P−Zn ligand complexes could retard the InP
the fwhm of InP/ZnSe/ZnS QDs to 38 nm (71% PL QY, λem                     nucleation. As the reaction temperature increased further to
= 535 nm).17 They optimized the ratio of In/P (1.5/1) and P               240 °C,8 the In−P−Zn ligand complexes, which remained as
injection temperature (room temperature) and applied the                  monomers at 170 °C, decomposed to cause uniform growth of
successive ion layer adsorption and reaction (SILAR)                      InP QDs. The synthetic scheme and absorption spectra of the
method18 for the shell coating to prepare QDs with 4.2 nm                 InP nanostructures at each growth step are shown in Figure
diameter.                                                                 S1a,b. The average diameter of the InP core was controlled at 2
   In this study, we produced very bright and uniform green               nm for the green emission, and the size distribution was very
emitting InP/ZnSe/ZnS QDs by optimizing the reaction                      narrow considering the core size (σ = 12%, Figure S1c). For
parameters for the InP core synthesis and the growth of                   comparison, the InP QDs by injecting (TMS)3P at 280 °C
uniform and thick ZnSe/ZnS shells. The injection temperature              were also prepared. As shown in Figure S1d, the InP QDs
of the P precursor was set to 150 °C to control the reaction              synthesized by injecting at 280 °C have broader half-width at
rate and form MSC as an intermediate, which enables uniform               half-maximum of the 1s absorption peak (30 nm) than that
InP cores. To prevent facet-selective anisotropic shell growth,           synthesized by injecting 150 °C (24 nm), which shows a larger
the shell coating was performed at high temperature (320 °C)              size distribution.
which results in highly crystalline and well passivating layer.              To maximize the surface passivation, we applied ZnSe/ZnS
The resulting ZnSe and ZnS shells were grown to a thickness               multilayer for the shell structure. The ZnSe interlayer was used
of 1.5 and 0.5 nm, respectively, and the average diameter of              to relieve the strain between the InP core and the ZnS shell.
InP/ZnSe/ZnS QDs was close to 6.0 nm. The obtained InP/                   When the energy band gap of the small InP core is close to that
ZnSe/ZnS QDs showed 95% PL QY at 528 nm peak emission                     of ZnSe (2.82 eV), the excitons of InP core can be delocalized
with fwhm of only 36 nm, which we believe to be the best                  over the interfaces between InP and ZnSe. Thus, both the InP
luminescent properties of InP-based QDs ever reported to                  core size and the ZnSe shell thickness could be optimized to
date. We also performed systematic comparisons in the                     control the wavelength, especially for the green emission. The
photophysical properties of the InP/ZnSe/ZnS, InP/ZnS,                    ZnSe shell also has an eﬀect on passivation the surface defect
and InP/ZnSe QDs through time-resolved and temperature-                   of the InP core as well as a medium level of exciton
dependent PL measurements, blinking dynamics, and Auger                   conﬁnement. Also, since the ZnSe tends to grow more
ionization eﬃciencies. Especially, the eﬀects of the trap on PL           epitaxially on InP core, it is advantageous to grow thick ZnSe
emission were directly compared through the decay associated              interlayer prior to the ZnS layer, which has a wide band gap
spectra (DAS), which has never been performed to understand               that conﬁnes excitons more tightly. Thus, the InP/ZnSe QDs
the properties of QDs before. The deep trap emission that                 were prepared by growing a relatively thick (1.5 nm) ZnSe
appeared at several tens of nanometers longer than the core               shell on the InP core with a diameter of 2.0 nm, which resulted
state emission could be deﬁned as a surface emission. The InP/            in the red-shift of the emission spectra from 477 to 532 nm.
ZnSe/ZnS QDs exhibited nearly trap-free emission over a wide              Next, a ZnS shell 0.5 nm in thickness was grown over the InP/
range of temperatures in accordance with the eﬀective trap                ZnSe QDs to form the InP/ZnSe/ZnS QDs shown in Scheme
passivation. The fast charge detrapping rate for the blinking             1. We calculated the thickness and composition of each shell
dynamics and the relatively lower Auger ionization eﬃciency
also support that the well-passivated InP/ZnSe/ZnS QDs are                Scheme 1. Synthesis of InP Core QDs and ZnSe/ZnS Shell
barely aﬀected by trap states, in comparison with InP/ZnS and             Coating
InP/ZnSe QDs.

■     RESULTS AND DISCUSSION
Despite many eﬀorts, the preparation of InP QDs with uniform
size and minimum defects is still challenging due to a poor
understanding of the structural and photophysical properties of
InP QDs. In particular, because of their small size (d < 3 nm),           layer based on the elemental compositions (by ICP-AES) and
it is more important to suppress the surface oxidation or defect          theoretical calculation22 assuming perfect spherical QDs and
generation of the green emitting InP QDs. Previous studies on             uniform shell growth (Table S1). Therefore, all values are
the kinetics of InP QD formation4,19 showed that the diﬀerent             reported as the average for the collective structures and can be
reactivity between the active P and the stable In precursors was          diﬀerent from the size measured by scanning transmission
one of the causes for the size distribution. During the InP               electron microscopy (STEM). However, those are still helpful
synthesis, unlike the LaMer type growth, it has been known                to follow the progress of general particle evolution. The
that the initial nucleation phase completely consumes the                 absorption and emission spectra of the InP core and InP/ZnSe
highly reactive P precursor such as (TMS)3P, and further                  and InP/ZnSe/ZnS QDs are depicted in Figure 1. The
growth takes place through the Ostwald ripening, which results            absorbance increase below 450 nm indicates the degree of
in a large size distribution. To solve this issue, we injected            ZnSe and ZnS shell growth. A decrease in the emission tail,
(TMS)3P at 150 °C in the presence of both indium laurate                  observed at slightly longer wavelengths to the peak, implies the
(In(LA)3) and zinc oleate (Zn(OA)2) precursors.12,20 At this              removal of the trap states. The resulting InP/ZnSe/ZnS QDs
mild temperature the In−P−Zn ligand complexes21 were ﬁrst                 showed absolute PL QY of 95.4 ± 2.1% and spectral
formed, and then they were converted to InP MSCs as the                   bandwidth of 36 nm at the 528 nm emission peak, which are
temperature increased to 170 °C, showing a sharp absorption               the highest PL QY and narrowest fwhm ever reported for green
peak at 370 nm. In comparison, the In−P ligand complexes                  emitting InP-based QDs. The absolute PL QY of QDs was
                                                                   1497                                                 DOI: 10.1021/acsanm.8b02063
                                                                                                            ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 4 of 10 PageID #: 300

ACS Applied Nano Materials                                                                                                                        Article




Figure 1. Absorption (dotted lines) and emission (solid lines) spectra
of InP core (black), InP/ZnSe (dark cyan), and InP/ZnSe/ZnS QDs
(green).


measured using a quantum eﬃciency measurement system
with an integrating sphere by 10 times repetition. To cover the
color space of Digital Cinema Index (DCI) or National
Television System Committee (NTSC) standard, a narrow
fwhm of the green spectrum is crucial. Our green InP/ZnSe/
ZnS QDs can achieve 100% of color reproducibility to DCI-P3                     Figure 2. HR-STEM images of InP/ZnSe QD (a) and InP/ZnSe/
standard due to simultaneous improvement of fwhm and PL                         ZnS QD (b). (c) Powder XRD patterns of InP core (black), InP/
QY at perfectly matched emission wavelength. The LED                            ZnSe (dark cyan), and InP/ZnSe/ZnS (green) QDs. The vertical bars
                                                                                represent the diﬀraction patterns for bulk zinc-blende InP (gray) and
display utilizing QDs as color converting materials has an
                                                                                ZnS (green).
advantage covering wider color space than any other displays,
such as the organic light emitting diode and the LED with
narrow band phosphors or yellow absorbing dyes. Because the                     changing on the patterns. The peaks shifting were occurred by
high quality red emitting QDs are also signiﬁcantly important                   coating shell materials which have smaller lattice constant on
for wide color gamut, our group have been working to improve                    the InP core. The peaks narrowing, which is related to growth
the fwhm of red InP QDs, previously known as about 45                           of the crystal size, also could be an evidence for epitaxial
nm.4,17                                                                         growth on InP core while the crystalline structure was
   Although the shell growth at high temperature has beneﬁts                    maintained as zinc-blende.
for high crystallinity and uniform shell growth by overcoming                      To study the eﬀects of the passivating shell materials as well
the thermodynamic facet preferences, most of previous studies                   as the structures on the photophysical properties, InP/ZnS
had performed shell growth below 300 °C to prevent                              QDs were also prepared by growing ZnS shell with 1.0 nm in
heterogeneous nucleation.4 However, we could increase the                       thickness on the same InP core as a model system. The
shell growth temperature up to 320 °C, which is slightly lower                  absorption and emission spectra, HR-STEM images, and XRD
than boiling temperature of the solvent, trioctylamine, by                      patterns are shown in Figure S4. The absorption and PL
simultaneously controlling the injection steps and speeds of the                spectra of the InP/ZnS QDs (λem = 505 nm, fwhm 50 nm, PL
Se and S precursors. As shown in Figure S2, no small particle                   QY 46%) showed a smaller red shift after shell coating and
could be produced by the heterogeneous nucleation. The                          slightly higher eﬃciency than the InP/ZnSe QDs (λem = 532
accelerated shell growth at the high temperature signiﬁcantly                   nm, fwhm 39 nm, PL QY 34%) because of the better exciton
improved the crystallinity and uniformity of the core/shell                     conﬁnement eﬀect of the ZnS shell. The large lattice mismatch
QDs. The high-resolution scanning transmission electron                         between InP and ZnS induces inhomogeneous broadening of
microscopy (HR-STEM) images of InP/ZnSe and InP/                                surface trap levels,23 which results in broader fwhm of InP/ZnS
ZnSe/ZnS QDs in Figure 2a,b show highly crystalline                             than that of InP/ZnSe.
nanocrystals. The STEM energy-dispersive X-ray spectroscopy                        When the emission spectra of InP/ZnSe, InP/ZnS, and InP/
(EDS) mapping images of the InP/ZnSe/ZnS QDs also show                          ZnSe/ZnS are ﬁtted with Gaussian functions at the front line,
InP core well passivated with ZnSe/ZnS multishell (Figure                       we observed a tail on the lower energy side of each spectrum
S3). The nanoparticle in the high-angle angular dark-ﬁeld                       (Figure S5). Supposedly, tails at longer wavelengths are due to
(HAADF) image is well overlaid with patterns of each atom:                      the trap states. To identify the inﬂuence of defects on the QD
In, P, Zn, Se, and S. The In atoms are localized around the                     decay dynamics, we measured PL lifetimes using the spectrally
center of the particle, whereas the Zn atoms are delocalized                    resolved time-correlated single-photon counting (TCSPC)
over the particle. The Se and S atoms compose inner and outer                   technique across the whole QD emission spectra. In Figure S6,
shell, respectively. The P atoms distributing throughout the                    the PL decay proﬁles, dependent on the probe wavelength,
particles rather than inside core is caused by the                              were measured at 10 nm spectral intervals for all QDs. The PL
trioctylphosphine used for chalcogen precursors. The X-ray                      decay curves were ﬁtted with triexponential functions: a fast
diﬀraction (XRD) patterns (Figure 2c) for the InP/ZnSe/ZnS                      component (τ1 = 3−4 ns) attributed to the intrinsic charge
QDs during the shell growth also show evidently the epitaxial                   transfer processes between the neutral (core) and surface trap
growth of ZnSe and ZnSe/ZnS shell on zinc-blende InP core                       (charged) states, an intermediate component (τ2 = 30−40 ns)
by the peak shifting to higher angle and narrowing without                      due to the intrinsic recombination of initially populated neutral
                                                                         1498                                                    DOI: 10.1021/acsanm.8b02063
                                                                                                                     ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 5 of 10 PageID #: 301

ACS Applied Nano Materials                                                                                                                  Article




Figure 3. Time-resolved emission spectra (a−c) and their corresponding decay associated spectra (d−f) of InP/ZnS (a, d), InP/ZnSe (b, e), and
InP/ZnSe/ZnS (c, f) QDs in toluene obtained by excitation at 430 nm.

states, and a long-lived component (τ3 > 100 ns) from the trap
state emissions.24−29 On the basis of the PL decay curves,
which were analyzed by global ﬁtting to obtain the kinetic time
constants and respective amplitudes, we reconstructed the
time-resolved PL spectra (TRPS) and the corresponding DAS
that are shown in Figure 3. In the TRPS (Figure 3a−c), the
red-shifted peak maximum represents the emission at longer
wavelengths in the PL spectra, which is attributable to the
long-lived component. This assignment is further supported by
the diﬀerent relative peak amplitudes of the τ1, τ2, and τ3
components in the DAS (Figure 3d−f). We found that the
contribution of the trap states to the total PL spectra of InP/
ZnSe/ZnS was only 13%, while those of InP/ZnS and InP/
ZnSe were 37% and 41%, respectively. The relative
contributions from the τ2 component in the total PL spectra
corresponded with their respective PL QYs because the τ2
component originates from the radiative recombination
process of excitons. Consequently, our ﬁndings provide
evidence that eﬀective passivation occurred for the InP/
ZnSe/ZnS QDs. Moreover, these spectrally resolved PL decay
curves clearly prove that the long-wavelength tails in the
steady-state PL spectra are closely associated with the trap
state emission. Because previous studies conﬁrmed that surface
traps aﬀect the deep traps as well as shallow traps,24,30,31 we
expected to observe the same tendency for the deep trap state
emission. In this study, we deﬁned the deep trap state emission
as surface emission that appeared at several tens of nanometers
longer than the core state emission, rather than a trap within
the band gap.
   To understand the deep trap state emission mechanism,
which depends on the shell passivation of the QDs, we
analyzed the steady-state PL spectra over a wide temperature
range (77−297 K, Figure 4 and Figure S7). The temperature
dependence of the thermal population is an important factor                Figure 4. (a) Two-dimensional PL spectra (wavelength vs temper-
that causes charge transfers between the neutral and trap                  ature) of the InP/ZnS, InP/ZnSe, and InP/ZnSe/ZnS QDs from 77
                                                                           to 297 K. The core PL appears at higher energies, whereas trap
states.24 All core/shell QDs displayed no low-energy trap
                                                                           emission is broader and red-shifted. (b) Temperature dependence of
emission at room temperature, in contrast with the InP cores               the relative intensities of two-band emission for the InP/ZnS (blue
that showed strong trap state emission at longer wavelengths.              circles), InP/ZnSe (dark cyan triangles), and InP/ZnSe/ZnS QDs
Notably, for the InP/ZnSe/ZnS QDs, we observed no trap                     (green squares).
state emission over a wide range of temperatures, which
suggests that the surface passivation by the ZnSe/ZnS
multishell encapsulation of QDs successfully reduced defects,              which clearly demonstrated that the relative trap emission
leading to enhanced PL QY. Both the InP/ZnSe and InP/ZnS                   intensities were highly dependent on the temperature. The
QDs showed increased low-energy trap emission as the                       relatively more prominent deep trap emission of InP/ZnSe
temperature decreased. These properties are quite similar to               QDs is thought to be a consequence of the surface defects. The
the CdSe-based QDs.30−33 For comparison, we plotted the                    ZnSe surfaces are prone to oxidation, and as a result the
relative intensities of the two emission bands in Figure 4b,               formation of selenium oxide phases was indicated by X-ray
                                                                    1499                                                   DOI: 10.1021/acsanm.8b02063
                                                                                                               ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 6 of 10 PageID #: 302

ACS Applied Nano Materials                                                                                                                       Article

photoelectron spectroscopy (XPS). On the other hand, ZnS-                       reliably described by the two states. First, the InP/ZnSe/ZnS
terminated QDs showed almost no surface oxide as shown in                       QDs exhibited signiﬁcantly longer on-time compared with
Figure S8. As the temperature increased, the PL spectra                         other core/shell QDs: the on-time fractions of InP/ZnS, InP/
became red-shifted and broader for all QDs in accordance with                   ZnSe, and InP/ZnSe/ZnS were 34%, 26%, and 76%,
previous studies34−36 (Figure S9). When the temperature                         respectively, which corresponded to their respective PL QYs.
increases, the atoms vibrate more strongly, increasing the                      The on-time fractions are not directly matched with the PL QY
interatomic spacing. The interactions between the lattice                       due to the diﬀerence in the measurement conditions, a liquid
phonons and free carriers (electrons and holes) also aﬀect the                  state dissolved in toluene for PL QY, and a solid state
band gap to a smaller extent.34,37,38 In other words, a small free              embedded in polystyrene. In these three QDs, eﬀective
energy diﬀerence along the classical bath coordinate promotes                   passivation by shell encapsulation is one possible cause for
temperature-dependent surface PL, whereas large coupling                        the distinctive blinking behaviors due to their similar PL QY
between quantum (phonon) modes induces broadening and                           tendencies. The overall QD blinking behaviors, including the
red shifts.31 This is schematically presented in Figure S10.                    trapping/detrapping rates, reﬂect the diﬀerences in the trap
   Furthermore, we evaluated the energetic trap densities                       densities and energetic distributions.
through the blinking dynamics by comparing the blinking                            Generally, the blinking behaviors can be explained by a trap-
behaviors with the trapping/detrapping rates of each QD using                   related mechanism.42,44−50 Especially in the charging model,
single-dot confocal PL microscopy. Investigating the charge                     charge carrier photoionization to the trap states generates a
trapping process has been one of the most popular methods to                    charged QD which remains in a nonﬂuorescent state due to
explore the eﬀects of trap states on the QDs. Charge trapping                   fast nonradiative energy transfer such as the Auger
dynamics prevents radiative recombination and is therefore a                    recombination.44−47 To compare the trapping/detrapping
limiting factor for practical commercialization.39−42 Thus, it is               rate constants, the probability density distributions of the on-
essential to understand charge trapping dynamics to produce                     and oﬀ-times, expressed as P(αon) and P(αoff), were generated
QDs with superior optical properties. Charge trapping impedes                   for QDs with diﬀerent structures, as shown in Figures S11a and
continuous PL emission, and it is noted as blinking or PL
                                                                                11b, respectively. To capture the representative features and
intermittency in single-dot PL measurements.42 Typical PL
                                                                                eliminate the artifacts induced by a particular QD, each plot
trajectories and intensity histograms are shown in Figure 5 by
                                                                                was generated with at least 100 single QDs. More details about
                                                                                the probability density plots can be found in Figure S11. The
                                                                                probability was weighted with the average time for the nearest-
                                                                                neighboring event and was plotted on a log−log scale. The
                                                                                power law distributions of the on- and oﬀ-time probability
                                                                                densities demonstrate that the charge transfer rates are widely
                                                                                distributed between the neutral and charged states. These
                                                                                behaviors are a consequence of energetic diﬀusion in the trap
                                                                                states, i.e., change in the density and position of charges
                                                                                trapped in the QDs.42,45 The trapping (αon) and detrapping
                                                                                rates (αoff) of both InP/ZnSe and InP/ZnS QDs were higher
                                                                                than those of the InP/ZnSe/ZnS QDs, suggesting that the
                                                                                imperfect passivation of single-shelled QDs leads to larger
                                                                                ﬂuctuations between the on and oﬀ states. This also renders
                                                                                the trap state energies more sensitive to changes in the external
                                                                                environment.42,45 Besides, a larger coeﬃcient of the probability
                                                                                densities indicates faster charge trapping or detrapping
                                                                                processes if compared within the same time window.50
                                                                                Therefore, large αon and αoff values represent rapid charge
                                                                                trapping and detrapping processes, respectively. Notably, the
                                                                                αon values were smaller than the αoff values for all three
Figure 5. Representative blinking dynamics for individual QDs: InP/             samples. Schematics for the energetics between the charged
ZnS, InP/ZnSe, and InP/ZnSe/ZnS. Each row presents the PL                       and neutral states with regard to their relative transition rates
intensity trace (left) and the intensity histogram (right) of a single
                                                                                are shown in Figure S11c. These processes are based on the
QD. The horizontal gray line is the PL intensity threshold, and the
numerical value at the top right of each histogram indicates the on-            activation energy barriers (ΔE1 and ΔE2) between the neutral
time fraction in percentage. The PL intensity of the oﬀ-state was the           and charged QD parabolic potential curves. The energetic
same as the background. The PL intensity was measured by                        positions of the neutral and charged states depend on the αon
integrating over 5000 excitation pulses (20 ms).                                and αoff values, and these two states are located at the same
                                                                                energy level when αon = αoff. When αoff > αon, the energy level
counting the number of photons emitted in 20 ms time                            of the charged QD is higher than that of the neutral state
intervals. The emissions from all isolated dots present a                       because a larger αoff value indicates that the detrapping process
random pattern of switching between bright (“on”) and dark                      is faster than the trapping process. In addition, the fact that the
(“oﬀ”) states. The intensity histograms showed a bimodal                        InP/ZnSe/ZnS QD exhibited a larger diﬀerence between the
distribution for all samples. Compared to the previous                          αon and αoff (0.17) compared with InP/ZnS (0.10) and InP/
reports,29,43 all our samples showed stable on-intensity with                   ZnSe (0.08) suggested that the charged states in InP/ZnSe/
very little ﬂuctuation. Also, since the on- and oﬀ-states were                  ZnS QDs were located at much higher energy levels.
clearly distinguished from each other, the dynamics can be                      Consequently, the InP/ZnSe/ZnS QDs are less aﬀected by
                                                                         1500                                                   DOI: 10.1021/acsanm.8b02063
                                                                                                                    ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 7 of 10 PageID #: 303

ACS Applied Nano Materials                                                                                                                             Article

the trap states compared with the other single-shelled QDs,                         indicated that the long-wavelength tail emission from the
which explains their exceptionally high PL QYs.                                     surface trap state was nearly eliminated in the InP/ZnSe/ZnS
   The Auger ionization eﬃciencies for all QDs are consistent                       QDs, while the InP/ZnSe and the InP/ZnS QDs showed
with the charge transfer process schematically described in                         relatively higher surface trap emissions. Furthermore, InP/
Figure S11c. The Auger ionization eﬃciency is signiﬁcantly                          ZnSe/ZnS QDs showed no shallow or deep trap emission over
aﬀected by the trapping probability for QD. The trapping                            a wide temperature range (77−297 K), indicating that the
probability depends on the trap densities at higher energy                          ZnSe/ZnS multishell structure successfully passivated defect
states, since the annihilation energy of exciton contributes to                     structures. From the single QD blinking dynamics, the larger
the ejection of other charge carriers into adjacent trapping                        diﬀerence between αoff and αon values (0.17) and the lower
positions. With regard to this, the diﬀerences in blinking rates                    Auger ionization eﬃciencies (3.8%) of InP/ZnSe/ZnS QDs
are described by trap densities that are at least 1Eg (which is as                  also suggested that the charged states of these QDs are located
high as the band gap energy) above the edge of the lowest                           at much higher energy levels, which are scarcely aﬀected by the
conduction band. Previous studies observed that the                                 trap state. These photophysical studies evidently supported the
exponential truncation (τfalloff) in the on-time probability                        superior optical properties of these well-passivated InP/ZnSe/
plots originated from the Auger ionization processes.25,46,51 As                    ZnS QDs.

                                                                                    ■
shown in Table 1, we calculated the probabilities of creating a
                                                                                        EXPERIMENTAL METHODS
Table 1. Calculated Probabilities of Creating n Excitons in                            Materials. Indium acetate (In(OAc)3, 99.99%), lauric acid (LA,
Both Single Pulse (with n = 1 (SX) and 2 (BX)) and                                  98%), zinc acetate (99.99%), oleic acid (OA, 90%), sulfur (99.98%),
Multiexciton (MX, n ≥ 2) as Well as the Auger Ionization                            selenium (99.99%), 1-octadecene (ODE, 90%), trioctylamine (TOA,
Eﬃciencies                                                                          95%), and toluene (anhydrous 99.8%) were purchased from Sigma-
                                                                                    Aldrich. Tris(trimethylsilyl)phosphine (TMS3P, 98%) and trioctyl-
              τfalloff     PSX       PBX      PMXa      Pionize   Pionize/          phosphine (TOP, 90%) were purchased from Strem. Acetone (HPLC
               (s)       (×10−2)   (×10−4)   (×10−4)   (×10−4)     PMX
                                                                                    grade) was purchased from Samchun. All chemicals were used as
InP/ZnS        6.9         1.5       1.1       1.1      13.7       12.8             purchased.
InP/ZnSe       2.2         2.0       2.1       2.1      21.4       10.2                Synthesis of InP Core. InP core was prepared by quickly
InP/ZnSe/      7.3         1.9       1.9       1.9       7.2        3.8             injecting a phosphine precursor to a solution containing indium and
  ZnS                                                                               zinc precursors. Brieﬂy, zinc acetate (1.2 mmol) and OA (2.4 mmol)
a
 PMX is the probability of forming a multiexciton state (MX) under                  were mixed in 10 mL of ODE. The mixture was evacuated at 120 °C
the given excitation conditions. Simple Poisson statistics was used to              for 1 h, then reﬁlled with N2, and cooled to RT. After addition of
demonstrate that the formation of biexciton or higher excitonic                     indium acetate (0.6 mmol) and LA (1.8 mmol), the reaction mixture
species is a highly probable event on the millisecond time scale. Most              was evacuated again at 120 °C for 1 h, reﬁlled with N2, and heated to
of the parameters were calculated based on ref 52.                                  150 °C. TMS3P (0.4 mmol) dissolved in TOP (1 mL) was quickly
                                                                                    injected into the reaction mixture, which was then heated to 240 °C
                                                                                    for successive growth. The reaction was monitored by measuring the
total of n excitons (n = 1 and 2) and multiexcitons (MX, n ≥                        absorption spectrum of the aliquot and quenched by rapid cooling
2) in a single pulse and the associated Auger ionization                            below 200 °C. The resulting InP core was precipitated and washed
eﬃciencies as described by Peterson et al.52 The Auger                              with acetone.
ionization probabilities (Pionize) of InP/ZnSe and InP/ZnS                             Preparation of InP/ZnSe/ZnS Core/Shell/Shell Quantum
QDs are larger than that of InP/ZnSe/ZnS. The same trend                            Dots (QDs). A ZnSe shell was grown over InP core by reacting
was observed for the Auger ionization eﬃciency (Pionize/PMX),                       Zn(OA)2 and Se/TOP. The Zn(OA)2 solution was prepared by
suggesting that the InP/ZnSe/ZnS QDs have lower trap                                dissolving zinc acetate (2.4 mmol) and oleic acid (4.8 mmol) in 10
densities than the core/shell QDs at higher energy states.                          mL of TOA at room temperature, degassing at 120 °C under vacuum,
                                                                                    and reﬁlling with N2 gas. The reaction mixture was heated to 180 °C.
   The photostability of the InP/ZnSe/ZnS QDs dissolved in                          The InP core dissolved in toluene was injected into the solution.
toluene (4 μM) were also examined by continuously                                   Then Se/TOP (0.4 M, up to a total amount of 1.8 mL) was added
irradiating at a power of 30 μW/cm2 and wavelength of 458                           stepwise by raising the temperature to 320 °C. The shell growth was
nm under ambient conditions for 60 h. The relative PL                               done by reacting at 320 °C for 1 h. Successively, the ZnS shell was
intensities do not show any change larger than 2%; in addition,                     grown in the same reaction ﬂask. A S/TOP solution (1.0 M, 0.8 mL)
no spectral shift was observed as shown in Figure S12. The                          was injected to the above reaction solution at 320 °C and kept at that
shelf lifetime under nitrogen conditions is much longer than a                      temperature for 40 min. After cooling to 280 °C, another 1.7 mL of
year, which is conﬁrmed by no absolute PL QY changes one                            1.0 M S/TOP was injected and maintained for 1 h.
year after synthesizing the QDs.                                                       Preparation of InP/ZnS Core/Shell QDs. The ZnS shell was


■
                                                                                    grown over InP core using a similar method as described above. The
                                                                                    Zn(OA)2 solution was prepared in the same way, but with diﬀerent
    CONCLUSION                                                                      amounts of zinc acetate (2.0 mmol) and OA (4.0 mmol). At 220 °C,
We have reduced the size distribution of InP cores by                               InP core dissolved in toluene and 2 mL of 1.0 M S/TOP were
regulating the reactivity of In and P precursors. Moreover, the                     injected to the Zn(OA)2 solution. The shell growth was done by
highly crystalline and well-passivated ZnSe/ZnS shell coating                       reacting at 280 °C for 1 h.
performed at high temperature (320 °C) remarkably enhanced                             Preparation of InP/ZnSe Core/Shell QDs. The InP/ZnSe QDs
the PL QY of QDs. The resulting InP/ZnSe/ZnS QDs showed                             were prepared by quenching the InP/ZnSe/ZnS reaction before S/
the highest quantum eﬃciency (95%) and the narrowest                                TOP injection. All core/shell QDs were puriﬁed before character-
                                                                                    ization to remove the reaction solvent and excess precursors.
emission width (36 nm) for green emitting InP-based QDs                                Ensemble Spectroscopy. Steady-state absorption spectra were
ever reported. To study the photophysical properties that                           recorded by using a UV/vis spectrometer (Cary 5000, Varian).
depend on the shell compositions and structures, InP/ZnSe                           Steady-state photoluminescence (PL) of QDs in toluene was
and InP/ZnS QDs were also prepared using the same InP                               measured by using a ﬂuorescence spectrophotometer (F7000,
cores. A comparison using TRPS and DAS analyses clearly                             Hitachi). The absolute PL QY were measured using a quantum

                                                                             1501                                                     DOI: 10.1021/acsanm.8b02063
                                                                                                                          ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 8 of 10 PageID #: 304

ACS Applied Nano Materials                                                                                                                                   Article

eﬃciency measurement system with integrated sphere (QE2100,                       structures for long on-time durations.42,52,53 In our study, the oﬀ-
Otsuka) under 10 times repetition. For temperature-dependent                      time (blinking recovery) kinetics were not governed by a single rate
measurement, a temperature-controlled liquid nitrogen cryostat                    constant for all samples because the probability densities were
(Oxford Instruments, Optistat DN) was used. Temperatures were                     distributed over a wide range of durations. Indeed, the blinking
maintained to within ±0.05 K, and the system was allowed to                       recovery kinetics were ﬁtted to a power law equation, P(τoff) ∝ τ−αoff.
equilibrate for 30 min before measurement.                                        Conversely, the on-time kinetics followed a truncated power law
   Structural Analysis. High-resolution scanning transmission                     behavior, P(τon) ∝ τ−αone−τ/τfalloff, which shows a “bent” curvature for
electron microscopy (HR-STEM) images were obtained with a                         long τon, as previously reported by Wang et al. In log−log plots, the
Titan ChemiSTEM system operated at 200 keV. Inductively coupled                   power law coeﬃcient is the slope of the linear ﬁt, and the falloﬀ time
plasma atomic emission spectroscopy (ICP-AES) analysis was                        (τfalloff) indicates the start of exponential truncation.50,53,54
performed with a Shimadzu ICPS-8100 sequential spectrometer. X-                      Note that the probability P of creating multiple excitons within a
ray diﬀraction (XRD) patterns were taken with a Bruker D8 Advance                 given bin time should be considered to understand the on-time
instrument using a Cu Kα X-ray source (λ = 1.5418 Å). X-ray                       kinetics using Auger ionization processes. Thus, the probabilities of
photoelectron spectroscopy (XPS) analysis was performed using a                   creating n excitons in a single pulse (with n = 1, 2) and multiexciton
Quantera II of PHI Ulvac with 45° of takeoﬀ angle.                                (MX, n ≥ 2) were calculated in the same manner (eqs 1 and 2)
   Time-Resolved PL Measurements. A time-correlated single-                       according to the work by Peterson et al.25,52,55−57
photon-counting (TCSPC) system was used for measuring the
spontaneous ﬂuorescence decay. The excitation light source was a                       P⟨Nx⟩(n) = e−⟨Nx⟩⟨Nx⟩n /n!                                                  (1)
mode-locked Ti:sapphire laser (Spectra-Physics, MaiTai BB) which
provides ultrashort pulse (center wavelength of 800 nm with 80 fs at              for the probability of the average number of created exciton on ⟨Nx⟩
full width at half-maximum, fwhm) with high repetition rate (80                   with n as an integer and
MHz). This high repetition rate was reduced to 800 kHz by using                        PMX = 1 − e−⟨Nx⟩ − ⟨Nx⟩e−⟨Nx⟩                                               (2)
homemade pulse picker. The pulse-picked output was frequency
doubled by a 1 mm thick BBO crystal (type I, θ = 29.2°, EKSMA).                   for the probability of the multiexciton on ⟨Nx⟩, PMX.
The ﬂuorescence was collected by a microchannel plate photo-                         The average number of generated excitons ⟨Nx⟩ was calculated by
multiplier (MCP-PMT, Hamamatsu, R3809U-51) with a thermo-                         multiplying the absorption cross section (σ, cm−2) at the excitation
electric cooler (Hamamatsu, C4878) connected to a TCSPC board                     wavelength and the intensity of laser (j, photons/cm2·pulse): ⟨Nx⟩ =
(Becker; Hickel SPC-130). The overall instrumental response                       jσ. In our previous study, the Auger ionization eﬃciency inﬂuences
function was about 25 ps (fwhm). A vertically polarized pump                      the falloﬀ time of on-time distribution, since Pfalloff is the probability of
pulse by a Glan-laser polarizer was irradiated upon samples, and a                forming the multiexciton state (PMX) and the ionization probability
sheet polarizer set at an angle complementary to the magic angle                  (Pionize) as shown in eq 3.
(54.7°) was placed in the ﬂuorescence collection path to obtain
polarization-independent ﬂuorescence decays.                                                         ΔTrep
                                                                                       P falloff =               = PMXPionize
   Single-Molecule Confocal Microscopy. Samples were prepared                                        τ falloff                                                     (3)
by spin-coating QD solutions on rigorously cleaned quartz coverslips
at 2000 rpm for 60 s. The QD solutions were prepared with                         where Pionize = Pfalloff/PMX (Auger ionization probability, Pionize) and
chloroform containing 20 mg mL−1 polystyrene (Aldrich, average                    ΔTrep is the repetition rate of the pulsed laser.
MW = 44000). The confocal microscope (TE2000-U, Nikon) was
equipped with a sample scanning stage at RT. To excite the samples, a
circularly polarized light from a picosecond pulsed diode laser (LDH-
                                                                                  ■     ASSOCIATED CONTENT
                                                                                  * Supporting Information
                                                                                   S
D-C-450, Picoquent, 1 MHz repetition rate, prepared using a Berek                 The Supporting Information is available free of charge on the
compensator (5540, New Focus)) was passed through a laser line                    ACS Publications website at DOI: 10.1021/acsanm.8b02063.
ﬁlter (FF01-450/10-25, Semrock) and collimating lens, and then it
was focused on the sample via an oil immersion objective (Plan Fluor,                  Elemental compositions of QDs, STEM images of QDs,
1.3 NA, 100×, Nikon) with a power density corresponding to an                          HR-STEM image and XRD patterns of InP/ZnS QDs,
average number of excitons per pulse ⟨Nx⟩ = 0.1. Fluorescent signals                   steady-state emission spectra, wavelength-dependent
were passed through a dichroic mirror (Z458rdc, Chroma                                 time-resolved PL decay curves, temperature-dependent
Technology), spectrally ﬁltered using a notch ﬁlter (HNPF-450.0-                       PL spectra, high-resolution XPS spectra, schematics of
1.0, Kaiser Optical Systems) and a band-pass ﬁlter (LP02-473RU-25,                     core and surface emission for the QDs, and on- and oﬀ-
Semrock), and then split by using a nonpolarizing 50:50 beam splitter.
Half of the ﬂuorescence was dispersed via a spectrograph (SpectraPro
                                                                                       time probability density plots (PDF)
2150i, Princeton Instruments) and projected onto an EMCCD
camera (PL PROEM:512B EMCCD, Princeton Instruments). The
other half was detected by an avalanche photodiode (APD) module
(SPCM-AQR-16-FC, EG&G). The ﬂuorescent signal detected by the
                                                                                  ■     AUTHOR INFORMATION
                                                                                  Corresponding Authors
APD was registered by a TCSPC unit (SPC 830, Becker; Hickl). The                  *E-mail: ejjang12@samsung.com.
TCSPC was operated in ﬁrst-in-ﬁrst-out regime, in which the arrival               *E-mail: dongho@yonsei.ac.kr.
time after the beginning of acquisition and the time lag with respect to          ORCID
the excitation pulse were stored for each detected photon. The fwhm               Yongwook Kim: 0000-0002-9270-5993
of the overall instrumental response function was approximately 500−
600 ps. The data were processed by using a BIFL data analyzer
                                                                                  Sujin Ham: 0000-0002-7950-2745
software (Scientiﬁc Software Technologies Center) to obtain                       Heejae Chung: 0000-0001-5436-3753
ﬂuorescence intensity trajectories and the time-resolved ﬂuorescence              Junho Lee: 0000-0001-6723-1469
decays.                                                                           Dongho Kim: 0000-0001-8668-2644
   Probability Density Plots and Auger Ionization Eﬃciencies.                     Eunjoo Jang: 0000-0003-2573-0176
Probability distributions for the on- and oﬀ-times were calculated for
100 individual QDs to exclude any artifacts introduced by unexpected              Author Contributions
events. According to previously reported probability density plots, the           The synthesis of quantum dots and structural analysis were
probability densities for oﬀ-time events consistently followed a power            performed by Y.K., H.J., and J.H.M. The HR-STEM images
law distribution, whereas those for on-time showed “bending”                      were obtained by J.L. The photophysical properties of
                                                                           1502                                                             DOI: 10.1021/acsanm.8b02063
                                                                                                                                ACS Appl. Nano Mater. 2019, 2, 1496−1504
    Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 9 of 10 PageID #: 305

ACS Applied Nano Materials                                                                                                                              Article

quantum dots were studied by S.H. and H.C. The research was                         (17) Ramasamy, P.; Kim, N.; Kang, Y.-S.; Ramirez, O.; Lee, J.-S.
designed, planned, and coordinated by D.K. and E.J. This                          Tunable, Bright, and Narrow-band Luminescence from Colloidal
article was written in consultation with all authors. Y.K and                     Indium Phosphide Quantum Dots. Chem. Mater. 2017, 29, 6893−
S.H contributed equally to this work.                                             6899.
                                                                                    (18) Xie, R. G.; Kolb, U.; Li, J. X.; Basche, T.; Mews, A. Synthesis
Notes                                                                             and Characterization of Highly Luminescent CdSe-Core CdS/
The authors declare no competing ﬁnancial interest.                               Zn0.5Cd0.5S/ZnS Multishell Nanocrystals. J. Am. Chem. Soc. 2005,

■   ACKNOWLEDGMENTS
This work at Yonsei University was ﬁnancially supported by
                                                                                  127, 7480−7488.
                                                                                    (19) Allen, P. M.; Walker, B. J.; Bawendi, M. G. Mechanistic Insights
                                                                                  into the Formation of InP Quantum Dots. Angew. Chem., Int. Ed.
                                                                                  2010, 49, 760−762.
the Samsung Advanced Institute of Technology (SAIT) under                           (20) Xie, R.; Li, Z.; Peng, X. Nucleation Kinetics vs Chemical
Project IO170214-04232-01.

■
                                                                                  Kinetics in the Initial Formation of Semiconductor Nanocrystals. J.
                                                                                  Am. Chem. Soc. 2009, 131, 15457−15466.
    REFERENCES                                                                      (21) Mobarok, M. H.; Luber, E. J.; Bernard, G. M.; Peng, L.;
 (1) Xie, R.; Battaglia, D.; Peng, X. Colloidal InP Nanocrystals as               Wasylishen, R. E.; Buriak, J. M. Phase-pure Crystalline Zinc
Efficient Emitters Covering Blue to Near-infrared. J. Am. Chem. Soc.              Phosphide Nanoparticles: Synthetic Approaches and Character-
2007, 129, 15432−15433.                                                           ization. Chem. Mater. 2014, 26, 1925−1935.
 (2) Ziegler, J.; Xu, S.; Kucur, E.; Meister, F.; Batentschuk, M.;                  (22) Cho, E.; Jang, H.; Lee, J.; Jang, E. Modeling on the Size
Gindele, F.; Nann, T. Silica-coated InP/ZnS Nanocrystals as                       Dependent Properties of InP Quantum Dots: A Hybrid Functional
Converter Material in White LEDs. Adv. Mater. 2008, 20, 4068−4073.                Study. Nanotechnology 2013, 24, 215201.
 (3) Jang, E.; Jun, S.; Jang, H.; Lim, J.; Kim, B.; Kim, Y. White-light-            (23) Tessier, M. D.; Dupont, D.; De Nolf, K.; De Roo, J.; Hens, Z.
emitting Diodes with Quantum Dot Color Converters for Display                     Economic and Size-tunable Synthesis of InP/ZnE (E = S, Se)
Backlights. Adv. Mater. 2010, 22, 3076−3080.                                      Colloidal Quantum Dots. Chem. Mater. 2015, 27, 4893−4898.
 (4) Tamang, S.; Lincheneau, C.; Hermans, Y.; Jeong, S.; Reiss, P.                  (24) Zhang, L.; Xu, Q.; Liu, M.; Kong, L.; Jiao, M.; Mu, H.; Wang,
Chemistry of InP Nanocrystal Syntheses. Chem. Mater. 2016, 28,                    D.; Wang, H.; Chen, J.; Yang, C. Temperature and Wavelength
2491−2506.                                                                        Dependence of Energy Transfer Process between Quantized States
 (5) European Union Law, 2017; http://eur-lex.europa.eu/legal-                    and Surface States in CdSe Quantum Dots. Nanoscale Res. Lett. 2017,
content/PL/ALL/?uri=PI_COM:Ares(2017)644052 (accessed date:                       12, 222.
23 Jan 2019).                                                                       (25) Galland, C.; Ghosh, Y.; Steinbrü ck, A.; Sykora, M.;
 (6) Brus, L. E. Electron-electron and Electron-hole Interactions in              Hollingsworth, J. A.; Klimov, V. I.; Htoon, H. Two Types of
Small Semiconductor Crystallites: The Size Dependence of the                      Luminescence Blinking Revealed by Spectroelectrochemistry of Single
Lowest Excited Electronic State. J. Chem. Phys. 1984, 80, 4403−4409.              Quantum Dots. Nature 2011, 479, 203−207.
 (7) Thuy, U. T. D.; Reiss, P.; Liem, N. Q. Luminescence Properties                 (26) Gyori, Z.; Tátrai, D.; Sarlós, F.; Szabó, G.; Kukovecz, Á .;
of In(Zn)P Alloy Core/ZnS Shell Quantum Dots. Appl. Phys. Lett.                   Kónya, Z.; Kiricsi, I. Laser-induced Fluorescence Measurements on
2010, 97, 193104.                                                                 CdSe Quantum Dots. Process. Appl. Ceram. 2010, 4, 33−38.
 (8) Xu, S.; Ziegler, J.; Nann, T. Rapid Synthesis of Highly                        (27) Xu, X.; Li, X. Enhanced Emission of Charged-exciton
Luminescent InP and InP/ZnS Nanocrystals. J. Mater. Chem. 2008,                   Polaritons from Colloidal Quantum Dots on a SiN/SiO2 Slab
18, 2653−2656.                                                                    Waveguide. Sci. Rep. 2015, 5, 9760.
 (9) Anderson, N. C.; Hendricks, M. P.; Choi, J. J.; Owen, J. S.                    (28) Javier, A.; Magana, D.; Jennings, T.; Strouse, G. F. Nanosecond
Ligand Exchange and the Stoichiometry of Metal Chalcogenide                       Exciton Recombination Dynamics in Colloidal CdSe Quantum Dots
Nanocrystals: Spectroscopic Observation of Facile Metal-carboxylate               under Ambient Conditions. Appl. Phys. Lett. 2003, 83, 1423−1425.
Displacement and Binding. J. Am. Chem. Soc. 2013, 135, 18536−                       (29) De, C. K.; Routh, T.; Roy, D.; Mandal, S.; Mandal, P. K. Highly
18548.                                                                            Photoluminescent InP Based Core Alloy Shell QDs from Air-stable
 (10) Song, W.-S.; Lee, H.-S.; Lee, J. C.; Jang, D. S.; Choi, Y.; Choi,           Precursors: Excitation Wavelength Dependent Photoluminescence
M.; Yang, H. Amine-derived Synthetic Approach to Color-tunable
                                                                                  Quantum Yield, Photoluminescence Decay Dynamics, and Single
InP/ZnS Quantum Dots with High Fluorescent Qualities. J. Nanopart.
                                                                                  Particle Blinking Dynamics. J. Phys. Chem. C 2018, 122, 964−973.
Res. 2013, 15, 1750.
                                                                                    (30) Mooney, J.; Krause, M. M.; Saari, J. I.; Kambhampati, P. A
 (11) Gary, D. C.; Glassy, B. A.; Cossairt, B. M. Investigation of
                                                                                  Microscopic Picture of Surface Charge Trapping in Semiconductor
Indium Phosphide Quantum Dot Nucleation and Growth Utilizing
Triarylsilylphosphine Precursors. Chem. Mater. 2014, 26, 1734−1744.               Nanocrystals. J. Chem. Phys. 2013, 138, 204705.
 (12) Gary, D. C.; Terban, M. W.; Billinge, S. J. L.; Cossairt, B. M.               (31) Mooney, J.; Krause, M. M.; Saari, J. I.; Kambhampati, P.
Two-step Nucleation and Growth of InP Quantum Dots via Magic-                     Challenge to the Deep-trap Model of the Surface in Semiconductor
sized Cluster Intermediates. Chem. Mater. 2015, 27, 1432−1441.                    Nanocrystals. Phys. Rev. B: Condens. Matter Mater. Phys. 2013, 87,
 (13) Haubold, S.; Haase, M.; Kornowski, A.; Weller, H. Strongly                  No. 081201.
Luminescent InP/ZnS Core−shell Nanoparticles. ChemPhysChem                          (32) Lifshitz, E.; Dag, I.; Litvin, I.; Hodes, G.; Gorer, S.; Reisfeld, R.;
2001, 2, 331−334.                                                                 Zelner, M.; Minti, H. Optical Properties of CdSe Nanoparticle Films
 (14) Li, L.; Reiss, P. One-pot Synthesis of Highly Luminescent InP/              Prepared by Chemical Deposition and Sol−gel Methods. Chem. Phys.
ZnS Nanocrystals without Precursor Injection. J. Am. Chem. Soc.                   Lett. 1998, 288, 188−196.
2008, 130, 11588−15889.                                                             (33) Babentsov, V.; Sizov, F. Defects in Quantum Dots of IIB − VI
 (15) Kim, S.; Kim, T.; Kang, M.; Kwak, S. K.; Yoo, T. W.; Park, L.               Semiconductors. Opto-Electron Rev. 2008, 16, 208−225.
S.; Yang, I.; Hwang, S.; Lee, J. E.; Kim, S. K.; Kim, S.-W. Highly                  (34) Valerini, D.; Cretí, A.; Lomascolo, M.; Manna, L.; Cingolani,
Luminescent InP/GaP/ZnS Nanocrystals and Their Application to                     R.; Anni, M. Temperature Dependence of the Photoluminescence
White Light-emitting diodes. J. Am. Chem. Soc. 2012, 134, 3804−                   Properties of Colloidal CdSe/ZnS Core/shell Quantum Dots
3809.                                                                             Embedded in a Polystyrene Matrix. Phys. Rev. B: Condens. Matter
 (16) Lim, J.; Bae, W. K.; Lee, D.; Nam, M. K.; Jung, J.; Lee, C.;                Mater. Phys. 2005, 71, 235409.
Char, K.; Lee, S. InP@ZnSeS, Core@composition Gradient Shell                        (35) Salvador, M. R.; Graham, M. W.; Scholes, G. D. Exciton-
Quantum Dots with Enhanced Stability. Chem. Mater. 2011, 23,                      phonon Coupling and Disorder in the Excited States of CdSe
4459−4463.                                                                        Colloidal Quantum Dots. J. Chem. Phys. 2006, 125, 184709.

                                                                           1503                                                        DOI: 10.1021/acsanm.8b02063
                                                                                                                           ACS Appl. Nano Mater. 2019, 2, 1496−1504
   Case 2:20-cv-00038-JRG Document 1-14 Filed 02/14/20 Page 10 of 10 PageID #: 306

ACS Applied Nano Materials                                                                                                                             Article

  (36) Liptay, T. J.; Marshall, L. F.; Rao, P. S.; Ram, R. J.; Bawendi, M.           (56) Nair, G.; Zhao, J.; Bawendi, M. G. Biexciton Quantum Yield of
G. Anomalous Stokes Shift in CdSe Nanocrystals. Phys. Rev. B:                       Single Semiconductor Nanocrystals from Photon Statistics. Nano Lett.
Condens. Matter Mater. Phys. 2007, 76, 155314.                                      2011, 11, 1136−1140.
  (37) Ü nlü, H. A Thermodynamic Model for Determining Pressure                    (57) Zhao, J.; Chen, O.; Strasfeld, D. B.; Bawendi, M. G. Biexciton
and Temperature Effects on the Bandgap Energies and Other                           Quantum Yield Heterogeneities in Single CdSe (CdS) Core (Shell)
Properties of Some Semiconductors. Solid-State Electron. 1992, 35,                  Nanocrystals and its Correlation to Exciton Blinking. Nano Lett. 2012,
1343−1352.                                                                          12, 4477−4483.
  (38) Cardona, M.; Kremer, R. K. Temperature Dependence of the
Electronic Gaps of Semiconductors. Thin Solid Films 2014, 571, 680−
683.
  (39) Zhang, K.; Chang, H.; Fu, A.; Alivisatos, A. P.; Yang, H.
Continuous Distribution of Emission States from Single CdSe/ZnS
Quantum Dots. Nano Lett. 2006, 6, 843−847.
  (40) Franceschetti, A.; Zunger, A. Optical Transitions in Charged
CdSe Quantum Dots. Phys. Rev. B: Condens. Matter Mater. Phys. 2000,
62, R16287−R16290.
  (41) Peng, X.; Schlamp, M. C.; Kadavanich, A. V.; Alivisatos, A. P.
Epitaxial Growth of Highly Luminescent CdSe/CdS Core/shell
Nanocrystals with Photostability and Electronic Accessibility. J. Am.
Chem. Soc. 1997, 119, 7019−7029.
  (42) Cordones, A. A.; Leone, S. R. Mechanisms for Charge Trapping
in Single Semiconductor Nanocrystals Probed by Fluorescence
Blinking. Chem. Soc. Rev. 2013, 42, 3209−3221.
  (43) Reid, K. R.; McBride, J. R.; Freymeyer, N. J.; Thal, L. B.;
Rosenthal, S. J. Chemical Structure, Ensemble and Single-Particle
Spectroscopy of Thick-shell InP-ZnSe Quantum Dots. Nano Lett.
2018, 18, 709−716.
  (44) Efros, A. L.; Rosen, M. Random Telegraph Signal in the
Photoluminescence Intensity of a Single Quantum Dot. Phys. Rev.
Lett. 1997, 78, 1110−1113.
  (45) Shimizu, K. T.; Neuhauser, R. G.; Leatherdale, C. A.;
Empedocles, S. A.; Woo, W. K.; Bawendi, M. G. Blinking Statistics
in Single Semiconductor Nanocrystal Quantum Dots. Phys. Rev. B:
Condens. Matter Mater. Phys. 2001, 63, 205316.
  (46) Margolin, G.; Protasenko, V.; Kuno, M.; Barkai, E. Power-law
Blinking Quantum Dots: Stochastic and Physical Models. Adv. Chem.
Phys. 2005, 133, 327−356.
  (47) Tang, J.; Marcus, R. A. Mechanisms of Fluorescence Blinking in
Semiconductor Nanocrystal Quantum Dots. J. Chem. Phys. 2005, 123,
No. 054704.
  (48) Frantsuzov, P. A.; Marcus, R. A. Explanation of Quantum Dot
Blinking without the Long-lived Trap Hypothesis. Phys. Rev. B:
Condens. Matter Mater. Phys. 2005, 72, 155321.
  (49) Frantsuzov, P. A.; Volkán-Kacsó, S.; Jankó, B. Model of
Fluorescence Intermittency of Single Colloidal Semiconductor
Quantum Dots Using Multiple Recombination Centers. Phys. Rev.
Lett. 2009, 103, 207402.
  (50) Chung, H.; Cho, K.-S.; Koh, W.-K.; Kim, D.; Kim, J.
Composition-dependent Trap Distributions in CdSe and InP
Quantum Dots Probed Using Photoluminescence Blinking Dynamics.
Nanoscale 2016, 8, 14109−14116.
  (51) Cordones, A. A.; Bixby, T. J.; Leone, S. R. Evidence for
Multiple Trapping Mechanisms in Single CdSe/ZnS Quantum Dots
from Fluorescence Intermittency Measurements over a Wide Range of
Excitation Intensities. J. Phys. Chem. C 2011, 115, 6341−6349.
  (52) Peterson, J. J.; Nesbitt, D. J. Modified Power Law Behavior in
Quantum Dot Blinking: A Novel Role for Biexcitons and Auger
Ionization. Nano Lett. 2009, 9, 338−345.
  (53) Lee, S. F.; Osborne, M. A. Brightening, Blinking, Bluing and
Bleaching in the Life of a Quantum Dot: Friend or Foe?
ChemPhysChem 2009, 10, 2174−2191.
  (54) Wang, S.; Querner, C.; Emmons, T.; Drndic, M.; Crouch, C. H.
Fluorescence Blinking Statistics from CdSe Core and Core/shell
Nanorods. J. Phys. Chem. B 2006, 110, 23221−23227.
  (55) Park, Y.-S.; Bae, W. K.; Pietryga, J. M.; Klimov, V. I. Auger
Recombination of Biexcitons and Negative and Positive Trions in
Individual Quantum Dots. ACS Nano 2014, 8, 7288−7296.

                                                                             1504                                                     DOI: 10.1021/acsanm.8b02063
                                                                                                                          ACS Appl. Nano Mater. 2019, 2, 1496−1504
